DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US Patent Application Publication 2011/0272765 in view of Duerksen et al, US Patent Application Publication 2005/0087516 and Catabay et al, US Patent 6,503,840.

Regarding claim 1. A method, comprising conformally depositing a dielectric layer 64 over a top surface of a source/drain feature 58/60 exposed in a source/drain opening on a workpiece as well as sidewalls of the source/drain opening (figure 9); 
anisotropically etching the dielectric layer to expose the source/drain feature (figure 13).

Seo fails to teach performing an implantation process to the dielectric layer; and 
after the performing of the implantation process, performing a pre-clean process to the workpiece, wherein the implantation process comprises a non-zero tilt angle.

However, Seo does teach that the dielectric layer may be made of low K material in column 4, lines 54-59. Duerksen teaches performing an implantation process to the dielectric layer 500 and wherein the implantation process comprises a non-zero tilt angle (figure 10) to form a crust, or hardened layer, on the sidewall surface of the low k material, which increases the overall mechanical strength of the low-k dielectric film

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duerksen with that of Seo because performing an implantation process to the dielectric layer forms a hardened layer on the sidewall surface of the low k material that  increases the overall mechanical strength of the low-k dielectric film.

Seo and Duerksen fail to teach after the performing of the implantation process, performing a pre-clean process to the workpiece.

Catabay teaches cleaning the integrated circuit in a RF cleaning chamber (column 7, lines 29-31 and claim 1) right before filling the openings of a low k dielectric film with electrically conductive material as a means to allow the conductive material to adhere better to the surfaces of the low k dielectric. Using this teaching with the references of Seo and Duerksen then meets the limitation of “performing a pre-clean process to the workpiece after the performing of the implantation process”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Catabay with that of Seo and Duerksen because cleaning the cleaning the integrated circuit right before filling the openings of a low k dielectric film with electrically conductive material as a means to allow the conductive material to adhere better to the surfaces of the low k dielectric layer.

Regarding claim 2, Seo teaches the dielectric layer comprises silicon nitride, silicon carbonitride, or silicon (column 4, lines 54-59).

Regarding claim 3, Seo teaches the implantation process comprises use of xenon, or argon (claims 28 and 43, which teaches inert, while [0018, 0020] teach argon)

Regarding claim 4, Seo, Duerksen, and Catabay teaches the non-zero tilt angle is between about 10° and about 85°.
However, it has been held that the non-zero tilt angle will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the non-zero tilt angle claimed and the Prior Art shows tilt angle of seven degrees (Duerksen, [0057] it would have been obvious to one of ordinary skill in the art to select a suitable non-zero tilt angle in the method of Seo, Duerksen, and Catabay

The specification contains no disclosure of either the critical nature of the claimed non-zero tilt angle or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 18, Seo teaches a method, comprising receiving a workpiece comprising a source/drain feature 58/60 exposed in a source/drain opening defined between two gate structures 69 (Note: although the reference of Seo shows one gate structure, it would have been obvious to one or ordinary skill in the art that there would be another gate structure on both the left side and right side of figure 8) ; conformally depositing a dielectric layer 64 over sidewalls of the source/drain opening and a top surface of the source/drain feature; (figure 9), anisotropically etching the dielectric layer to expose the source/drain feature (figure 13); forming a silicide layer 88 over the source/drain feature (figure 15); and  forming a metal plug 96’ over the silicide layer (figures 17 and 18).

Seo fails to teach performing an implantation process to the dielectric layer to form a treated portion of the dielectric layer; after the performing of the implantation process, performing a pre-clean process to the workpiece; wherein the implantation process implants xenon or argon.

However, Seo does teach that the dielectric layer may be made of low K material in column 4, lines 54-59. Duerksen teaches performing an implantation process to the dielectric layer 500 to form a treated portion 530 of the dielectric layer (figure 10); wherein the implantation process implants xenon or argon (claims 28 and 43, which teaches inert, while [0018, 0020] teach argon) to form a crust, or hardened layer, on the sidewall surface of the low k material, which increases the overall mechanical strength of the low-k dielectric film

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duerksen with that of Seo because performing an implantation process to the dielectric layer forms a hardened layer on the sidewall surface of the low k material that  increases the overall mechanical strength of the low-k dielectric film.

Seo and Duerksen fail to teach after the performing of the implantation process, performing a pre-clean process to the workpiece.

Catabay teaches cleaning the integrated circuit in a RF cleaning chamber (column 7, lines 29-31 and claim 1) right before filling the openings of a low k dielectric film with electrically conductive material as a means to allow the conductive material to adhere better to the surfaces of the low k dielectric. Using this teaching with the references of Seo and Duerksen then meets the limitation of “performing a pre-clean process to the workpiece after the performing of the implantation process”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Catabay with that of Seo and Duerksen because cleaning the cleaning the integrated circuit right before filling the openings of a low k dielectric film with electrically conductive material as a means to allow the conductive material to adhere better to the surfaces of the low k dielectric layer.

Regarding claim 20, Seo teaches the forming of the silicide layer comprises: depositing a metal precursor 85 over the workpiece; annealing the workpiece to bring about silicidation between the metal precursor and the source/drain feature to form the silicide layer 88; and removing the metal precursor along sidewalls of the source/drain opening (figures 14-15).

Allowable Subject Matter

Claims 5-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-17 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, the prior art fails to anticipate or render obvious the claimed invention including “…anisotropically etching the dielectric layer to expose the source/drain feature (figure 13); performing a first implantation process to the exposed source/drain feature; after the performing of the first implantation process,  performing a second implantation process to the dielectric layer to form a treated portion; and after the performing of the second implantation process,  performing a pre-clean process to the workpiece, wherein the pre-clean process etches the treated portion faster than it does the dielectric layer.…” in combination with the remaining limitations. Claims 10-17 are dependent upon claim 9 and are therefore allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899